Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 1, 8, and 15 recite “wherein determining the order class includes transforming the query to include one or more differing aspects within the single shared common process, with the one or more differing aspects arranged based, at least in part, on a query style, a query type, and a query function” (emphasis added). The phrase “the single shared common process” lacks antecedent basis. For purposes of examination, the phrase “the single shared common process” will be interpreted as anything shared between the at least two or more sub-queries.
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15 and are rejected for the same reason.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,569,496. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Instant Application 16/402,259
US Patent 9,569,496

1. A method for combining common processes shared by at least two or more sub-queries within a query, the method comprising...

2.  The method of claim 1 further comprises: determining, by one or more computer processors, the query with the at least two or more sub-queries; and scanning, by the one or more computer processors, the query to determine whether there are at least two or more sub-queries within the query.

1. ...determining, by the one or more computer processors, whether one or more sub set relationships are shared between the at least two or more sub-queries; 

3. The method of claim 1, wherein determining whether one or more sub set relationships are shared between the at least two or more sub-queries, further comprises: determining, by the one or more computer processors, whether the at least two or more sub-queries share a common 

4. The method of claim 3 further comprises: responsive to a determination that the at least two or more sub-queries share a common data process and differ in at least one aspect of the common data process, determining, by the one or more computer processors, one or more sub set relationships are shared between the at least two or more sub-queries; and 

responsive to a determination that the at least two or more sub-queries do not share a common data process and do not differ in at least one aspect of the common data process, determining, by the one or more computer processors, one or more sub set relationships are not shared between the at least two or more sub-queries.

1. ...responsive to a determination that one or more subset relationships are shared between the at least two or more sub-queries, determining, by the one or more computer processors, an order class for the at least two or more sub-queries based on the one or more sub set relationships

5. The method of claim 1, wherein determining an order class, further comprises at least one of: marking, by the one or more computer processors, one or more common data processes shared between the at least two or more sub-queries; combining, by the one or more computer processors, the one or more common data processes of the at least two or more sub-queries into a single shared common process; and replacing, by the one or more computer processors, an original location of the one or more common data processes with a signed node.

1. ...wherein determining the order class includes transforming the query to include one or more differing aspects within the single shared 

6. The method of claim 1 further comprises: determining, by the one or more computer processors, an access path for the query; determining, by the one or more computer processors, a cost associated with dynamically generating a temporary result set against some sub-queries that may be reused by one or more other sub-queries; determining, by the one or more computer processors, a cost associated with the at least two or more sub-queries of the query accessing one or more base tables; and 

responsive to a determination that the cost associated with dynamically generating the temporary result set against some sub-queries that may be reused by the one or more other sub-queries is less than the cost associated with the at least two or more sub-queries of the query accessing the one or more base tables, generating, by the one or more computer processors, an access path for a single shared common process, wherein the access path includes two or more different branches in a parse tree for each of two or more differing aspects within the single shared common process, wherein the two or more different branches return two or more results sets.

7. The method of claim 6 further comprises: responsive to a determination that the cost associated with dynamically generating the temporary result set against some sub-queries that may be reused by the one or more other sub-queries is less than the cost associated with the at least two or more sub-queries of the query accessing the one or more base tables, generating, by the one or more computer processors, a plurality of temporary results sets against the at least two or more sub-queries for adoption by the one or more other sub-queries instead of accessing the one or more base tables for results sets.




1. A method for combining common processes shared by at least two or more sub-queries within a query, the method comprising: 

determining, by one or more computer processors, the query with the at least two or more sub-queries, wherein determining the query with the at least two or more sub- queries includes scanning the query to determine whether there are at least two or more sub-queries within the query; 

determining, by the one or more computer processors, whether one or more subset relationships are shared between the at least two or more sub-queries, 

wherein determining whether one or more sub set relationships are shared between the at least two or more sub-queries includes determining whether the at least two or more sub-queries share a common data process and differ in at least one aspect of the common data process, 



responsive to a determination that the at least two or more sub-queries share a common data process and differ in at least one aspect of the common data process, determining, by the one or more computer processors, one or more sub set relationships are shared between the at least two or more sub-queries; 


responsive to a determination that the at least two or more sub-queries do not share a common data process and do not differ in at least one aspect of the common data process, determining, by the one or more computer processors, one or more sub set relationships are not shared between the at least two or more sub-queries; 

responsive to a determination that one or more subset relationships are shared between the at least two or more sub-queries, determining, by the one or more computer processors, an order class for the at least two or more sub-queries based on the one or more sub set relationships, 


wherein determining the order class for the at least two or more sub-queries includes marking one or more common data processes shared between the at least two or more sub-queries, combining the one or more common data processes of the at least two or more sub-queries into a single shared common process, transforming the query to include one or more differing aspects within the single shared common process, with the one or more differing aspects arranged based, at least in part, on one or more of: a query style, a query type, and a query function, and replacing an original location of the one or more common data processes with a signed node; 







determining, by the one or more computer processors, an access path for the query, wherein determining the access path for the query includes determining a cost associated with dynamically generating a temporary result set against some sub-queries that may be reused by one or more other sub-queries, determining a cost associated with the at least two or more sub-queries of the query accessing one or more base tables; 


responsive to a determination that the cost associated with dynamically generating the temporary result set against some sub-queries that may be reused by the one or more other sub-queries is less than the cost associated with the at least two or more sub-queries of the query accessing the one or more base tables, generating an access path for a single shared common process, wherein the access path includes two or more different branches in a parse tree for each of two or more differing aspects within the single shared common process, wherein the two or more different branches return two or more results sets; 


responsive to a determination that the cost associated with dynamically generating the temporary result set against some sub-queries that may be reused by the one or more other sub-queries is less than the cost associated with the at least two or more sub-queries of the query accessing the one or more base tables, generating, by the one or more computer processors, a plurality of temporary results sets against the at least two or more sub-queries for adoption by the one or more other sub-queries instead of accessing the one or more base tables for results sets; and 





Instant claims 8-14 are computer program product claims corresponding to the method of instant claims 1-7, and instant claims 15-20 are computer system claims corresponding to the method of instant claims 1-6. As such, instant claims 8-20 are also not patentably distinct from patented claim 1 for the same reasons as instant claims 1-7.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,758,978. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Instant Application 16/402,259
US Patent 9,758,978

1. A method for combining common processes shared by at least two or more sub-queries within a query, the method comprising...








2.  The method of claim 1 further comprises: determining, by one or more computer processors, the query with the at least two or more sub-queries; and scanning, by the one or more computer processors, the query to determine whether there are at least two or more sub-queries within the query.

1. ...determining, by the one or more computer processors, whether one or more sub set 

3. The method of claim 1, wherein determining whether one or more sub set relationships are shared between the at least two or more sub-queries, further comprises: determining, by the one or more computer processors, whether the at least two or more sub-queries share a common data process and differ in at least one aspect of the common data process, wherein determining includes analyzing one or more respective predicates of the at least two or more sub-queries.

4. The method of claim 3 further comprises: responsive to a determination that the at least two or more sub-queries share a common data process and differ in at least one aspect of the common data process, determining, by the one or more computer processors, one or more sub set relationships are shared between the at least two or more sub-queries; and 

responsive to a determination that the at least two or more sub-queries do not share a common data process and do not differ in at least one aspect of the common data process, determining, by the one or more computer processors, one or more sub set relationships are not shared between the at least two or more sub-queries.

1. ...responsive to a determination that one or more subset relationships are shared between the at least two or more sub-queries, determining, by the one or more computer processors, an order class for the at least two or more sub-queries based on the one or more sub set relationships

5. The method of claim 1, wherein determining an order class, further comprises at least one of: marking, by the one or more computer processors, one or more common data processes shared between the at least two or more sub-queries; combining, by the one or more computer processors, the one or more common data processes of the at least two or more sub-

1. ...wherein determining the order class includes transforming the query to include one or more differing aspects within the single shared common process, with the one or more differing aspects arranged based, at least in part, on a query style, a query type, and a query function; and 

6. The method of claim 1 further comprises: determining, by the one or more computer processors, an access path for the query; determining, by the one or more computer processors, a cost associated with dynamically generating a temporary result set against some sub-queries that may be reused by one or more other sub-queries; determining, by the one or more computer processors, a cost associated with the at least two or more sub-queries of the query accessing one or more base tables; and 

responsive to a determination that the cost associated with dynamically generating the temporary result set against some sub-queries that may be reused by the one or more other sub-queries is less than the cost associated with the at least two or more sub-queries of the query accessing the one or more base tables, generating, by the one or more computer processors, an access path for a single shared common process, wherein the access path includes two or more different branches in a parse tree for each of two or more differing aspects within the single shared common process, wherein the two or more different branches return two or more results sets.


7. The method of claim 6 further comprises: responsive to a determination that the cost associated with dynamically generating the temporary result set against some sub-queries that may be reused by the one or more other 

1. ...responsive to determining an access path for the query, executing, by the one or more computer processors, the access path during run-time for data accessing.


1.  computer program product for combining common processes shared by at least two or more sub-queries within a query, the computer program product comprising: one or more computer readable storage devices, wherein the one or more computer readable storage devices are not a transitory signal per se, and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: 

program instructions to determine the query with the at least two or more sub- queries, wherein determining the query with the at least two or more sub-queries includes scanning the query to determine whether there are at least two or more sub-queries within the query; 


program instructions to determine whether one or more sub set relationships are shared between the at least two or more sub-queries, 



wherein determining whether one or more sub set relationships are shared between the at least two or more sub-queries includes determining whether the at least two or more sub-queries share a common data process and differ in at least one aspect of the common data process, wherein determining includes analyzing one or more respective predicates of the at least two or more sub- queries; 



responsive to a determination that the at least two or more sub-queries share a common data process and differ in at least one aspect of the common data process, program instructions to determine one or more sub set relationships are shared between the at least two or more sub-queries; 


responsive to a determination that the at least two or more sub-queries do not share a common data process and do not differ in at least one aspect of the common data process, program instructions to determine one or more sub set relationships are not shared between the at least two or more sub-queries; 

responsive to a determination that one or more sub set relationships are shared between the at least two or more sub-queries, program instructions to determine an order class for the at least two or more sub-queries based on the one or more sub set relationships, 


wherein determining the order class for the at least two or more sub-queries includes marking one or more common data processes shared between the at least two or more sub-queries, combining the one or more common data processes of the at least two or more sub-queries into a single shared common process, transforming the query to include one or more 







program instructions to determine an access path for the query, wherein determining the access path for the query includes determining a cost associated with dynamically generating a temporary result set against some sub-queries that may be reused by one or more other sub-queries, determining a cost associated with the at least two or more sub-queries of the query accessing one or more base tables; 



responsive to a determination that the cost associated with dynamically generating the temporary result set against some sub-queries that may be reused by the one or more other sub-queries is less than the cost associated with the at least two or more sub-queries of the query accessing the one or more base tables, program instructions to generate an access path for a single shared common process, wherein the access path includes two or more different branches in a parse tree for each of two or more differing aspects within the single shared common process, wherein the two or more different branches return two or more results sets; 


responsive to a determination that the cost associated with dynamically generating the temporary result set against some sub-queries that may be reused by the one or more other sub-queries is less than the cost associated with 



program instructions to execute the access path during run-time for data accessing.


Instant claims 8-14 are computer program product claims corresponding to the method of instant claims 1-7, and instant claims 15-20 are computer system claims corresponding to the method of instant claims 1-6. As such, instant claims 8-20 are also not patentably distinct from patented claim 1 for the same reasons as instant claims 1-7.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13-18, and 20 of U.S. Patent No. 10,324,931. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Instant Application 16/402,259
US Patent 10,324,931

1. A method for combining common processes shared by at least two or more sub-queries within a query, the method comprising:






determining, by the one or more computer processors, whether one or more sub set 

responsive to a determination that one or more subset relationships are shared between the at least two or more sub-queries, determining, by the one or more computer processors, an order class for the at least two or more sub-queries based on the one or more sub set relationships, wherein determining the order class includes transforming the query to include one or more differing aspects within the single shared common process, with the one or more differing aspects arranged based, at least in part, on a query style, a query type, and a query function; and 

5. The method of claim 1, wherein determining an order class, further comprises at least one of: marking, by the one or more computer processors, one or more common data processes shared between the at least two or more sub-queries; combining, by the one or more computer processors, the one or more common data processes of the at least two or more sub-queries into a single shared common process; and replacing, by the one or more computer processors, an original location of the one or more common data processes with a signed node.

1. ...responsive to determining an access path for the query, executing, by the one or more computer processors, the access path during run-time for data accessing.


2.  The method of claim 1 further comprises: determining, by one or more computer processors, the query with the at least two or more sub-queries; and scanning, by the one or more computer processors, the query to determine whether there are at least two or more sub-queries within the query.

3. The method of claim 1, wherein determining whether one or more sub set relationships are shared between the at least two or more sub-

4. The method of claim 3 further comprises: responsive to a determination that the at least two or more sub-queries share a common data process and differ in at least one aspect of the common data process, determining, by the one or more computer processors, one or more sub set relationships are shared between the at least two or more sub-queries; and responsive to a determination that the at least two or more sub-queries do not share a common data process and do not differ in at least one aspect of the common data process, determining, by the one or more computer processors, one or more sub set relationships are not shared between the at least two or more sub-queries.

6. The method of claim 1 further comprises: determining, by the one or more computer processors, an access path for the query; determining, by the one or more computer processors, a cost associated with dynamically generating a temporary result set against some sub-queries that may be reused by one or more other sub-queries; determining, by the one or more computer processors, a cost associated with the at least two or more sub-queries of the query accessing one or more base tables; and 

responsive to a determination that the cost associated with dynamically generating the temporary result set against some sub-queries that may be reused by the one or more other sub-queries is less than the cost associated with the at least two or more sub-queries of the query accessing the one or more base tables, generating, by the one or more computer processors, an access path for a single shared common process, wherein the access path includes two or more different branches in a 

7. The method of claim 6 further comprises: responsive to a determination that the cost associated with dynamically generating the temporary result set against some sub-queries that may be reused by the one or more other sub-queries is less than the cost associated with the at least two or more sub-queries of the query accessing the one or more base tables, generating, by the one or more computer processors, a plurality of temporary results sets against the at least two or more sub-queries for adoption by the one or more other sub-queries instead of accessing the one or more base tables for results sets.


1. A method for combining common processes shared by at least two or more sub-queries within a query, the method comprising: 

determining, by one or more computer processors, the query with the at least two or more sub-queries; 


determining, by the one or more computer processors, whether one or more sub set 

responsive to a determination that one or more sub set relationships are shared between the at least two or more sub-queries, determining, by the one or more computer processors, an order class for the at least two or more sub-queries based on the one or more sub set relationships, wherein determining the order class includes marking one or more common data processes shared between the at least two or more sub-queries, combining the one or more common data processes of the at least two or more sub-queries into a single shared common process, transforming the query to include one or more differing aspects within the single shared common process, with the one or more differing aspects arranged based, at least in part, on a query style, a query type, and a query function, and replacing an original location of the one or more common data processes with a signed node; 








determining, by the one or more computer processors, an access path for the query; and executing, by the one or more computer processors, the access path during run-time for data accessing.

2. The method of claim 1, wherein determining the query with the at least two or more sub-queries, further comprises: scanning, by the one or more computer processors, the query to determine whether there are at least two or more sub-queries within the query.


3. The method of claim 1, wherein determining whether one or more sub set relationships are shared between the at least two or more sub-

4. The method of claim 3, further comprises: responsive to a determination that the at least two or more sub-queries share a common data process and differ in at least one aspect of the common data process, determining, by the one or more computer processors, one or more sub set relationships are shared between the at least two or more sub-queries; and responsive to a determination that the at least two or more sub-queries do not share a common data process and do not differ in at least one aspect of the common data process, determining, by the one or more computer processors, one or more sub set relationships are not shared between the at least two or more sub-queries.

6. The method of claim 1, wherein determining an access path for the query, further comprises: determining, by the one or more computer processors, a cost associated with dynamically generating a temporary result set against some sub-queries that may be reused by one or more other sub-queries; determining, by the one or more computer processors, a cost associated with the at least two or more sub-queries of the query accessing one or more base tables; and 


responsive to a determination that the cost associated with dynamically generating the temporary result set against some sub-queries that may be reused by the one or more other sub- queries is less than the cost associated with the at least two or more sub-queries of the query accessing the one or more base tables, generating, by the one or more computer processors, an access path for a single shared common process, wherein the access path includes two or more different branches in a 

7. The method of claim 6, further comprises: responsive to a determination that the cost associated with dynamically generating the temporary result set against some sub-queries that may be reused by the one or more other sub- queries is less than the cost associated with the at least two or more sub-queries of the query accessing the one or more base tables, generating, by the one or more computer processors, a plurality of temporary results sets against the at least two or more sub-queries for adoption by the one or more other sub-queries instead of accessing the one or more base tables for results sets.



Instant claims 8-14 are computer program product claims corresponding to the method of instant claims 1-7, and patented claims 8-11, 13, and 14 are computer program product claims corresponding to the method of patented claims 1-4, 6, and 7. Instant claims 15-20 are computer system claims corresponding to the method of instant claims 1-6, and patented claims 15-18 and 20 are computer system claims corresponding to the method of patented claims 1-4 and 6. Therefore, instant claims 8-20 are not patentably distinct from patented claims 1-4, 6-11, 13-18, and 20 for the same reasons as instant claims 1-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Subbiah et al. (US Pub. 2011/0082856) in view of Cole et al. (US Pub. 9,183,254).
Referring to claim 1, Subbiah discloses a method for combining common processes shared by at least two or more sub-queries within a query, the method comprising: determining, by the one or more computer processors, whether one or more sub set relationships are shared between the at least two or more sub-queries [pars. 19-22 and 63; a query includes two or more disjunct predicates with correlated subqueries; the correlated subqueries share a condition that relates rows from an inner table to rows in an outer table]; 
responsive to a determination that one or more sub set relationships are shared between the at least two or more sub-queries, determining, by the one or more computer processors, an order class for the at least two or more sub-queries based on the one or more sub set relationships, wherein determining the order class includes transforming the query [pars. 30, 40-44 and 55; a query plan is generated based on transforming the query according to the shared condition by using equivalent SQL statements] to include one or more differing aspects...with the one or more differing aspects arranged based, at least in part, on a query style, a query type, and a query function [par. 31; the query is transformed regardless of the number of tables being joined, the nature of expressions in the disjunctive predicates, the type of aggregates in the predicates, the depth of the subquery correlation, or the general structure of the query plan]; and 
responsive to determining an access path for the query, executing, by the one or more computer processors, the access path during run-time for data accessing [pars. 40-44; the query plan is used as an execution strategy].
Subbiah does not appear to explicitly disclose that the differing aspects are within the single shared common process.

It would have been obvious to one of ordinary skill in the art to modify the query optimization taught by Subbiah to include the additional subquery composition techniques taught by Cole. The motivation for doing so would have been to improve query optimization for different types of complex queries provided in different domains or contexts [Cole, col. 9, line 58 – col. 10, line 50].
Referring to claim 2, Subbiah discloses determining, by one or more computer processors, the query with the at least two or more sub-queries; and scanning, by the one or more computer processors, the query to determine whether there are at least two or more sub-queries within the query [pars. 19-22 and 40-44; the correlated subqueries are identified from the query].
Referring to claim 3, Subbiah discloses wherein determining whether one or more sub set relationships are shared between the at least two or more sub-queries, further comprises: determining, by the one or more computer processors, whether the at least two or more sub-queries share a common data process and differ in at least one aspect of the common data process, wherein determining includes analyzing one or more respective predicates of the at least two or more sub-queries [pars. 19-23 and 63; note the disjunct predicates and shared condition].
Referring to claim 4, Subbiah discloses responsive to a determination that the at least two or more sub-queries share a common data process and differ in at least one aspect of the common data process, determining, by the one or more computer processors, one or more sub set relationships are shared between the at least two or more sub-queries; and responsive to a determination that the at least two or more sub-queries do not share a common data process and do not differ in at least one 
Referring to claim 6, Subbiah discloses determining, by the one or more computer processors, an access path for the query; determining, by the one or more computer processors, a cost associated with dynamically generating a...result set...; determining, by the one or more computer processors, a cost associated with the at least two or more sub-queries of the query accessing one or more base tables; and responsive to a determination that the cost associated with dynamically generating the...result set...is less than the cost associated with the at least two or more sub-queries of the query accessing the one or more base tables, generating, by the one or more computer processors, an access path for a single shared common process, wherein the access path includes two or more different branches in a parse tree for each of two or more differing aspects within the single shared common process, wherein the two or more different branches return two or more results sets [figs. 3A and 3B; pars. 28-30 and 40-44; alternative potential query plans are generated, and the query plan that is used as the execution strategy is determined based on processing cost]. Cole discloses a temporary result set that is reusable by one or more other sub-queries [col. 5, lines 4-8; results of the reusable query are stored as a temporary table].
Referring to claim 7, Subbiah discloses responsive to a determination that the cost associated with dynamically generating the...result set is less than the cost associated with the at least two or more sub-queries of the query accessing the one or more base tables, generating, by the one or more computer processors, a plurality of...results sets against the at least two or more sub-queries for adoption by the one or more other sub-queries [figs. 3A and 3B; pars. 28-30 and 40-44; note the 
Referring to claim 8, see at least the rejection for claim 1. Subbiah further discloses a computer program product for combining common processes shared by at least two or more sub-queries within a query, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions for performing the claimed steps [fig. 1, storage 122].
Referring to claim 9, see the rejection for claim 2. 
Referring to claim 10, see the rejection for claim 3. 
Referring to claim 11, see the rejection for claim 4. 
Referring to claim 13, see the rejection for claim 6. 
Referring to claim 14, see the rejection for claim 7. 
Referring to claim 15, see at least the rejection for claim 1. Subbiah further discloses a computer system for combining common processes shared by at least two or more sub-queries within a query, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on at least one of the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to perform the claimed steps [fig. 1, storage 122 and processor 112].
Referring to claim 16, see the rejection for claim 2. 
Referring to claim 17, see the rejection for claim 3. 
Referring to claim 18, see the rejection for claim 4. 
Referring to claim 20, see the rejection for claim 6. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barbas (US Pub. 2013/0006965) is directed to optimizing database queries with subqueries.
Albrecht et al. (US Pub. 2012/0191698) is directed to optimizing queries based on cost.



	




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157